Cole, Judge:
This case concerns the reappraisement of certain woolen piece goods, idéntified on the invoice as “29/30" width woolen piece goods, Quality it. B. M. from Reid & Taylor, Ltd.”
An agreed set of facts, embodied in the written stipulation of submission, establishes export value, section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for appraisement of the merchandise in question, such statutory value being £0/12/9 (12 shillings, 9 pence) per yard plus packing; the foreign value, section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), being no higher.
Judgment will be rendered accordingly.